DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Claim Objections
Claim 15 is objected to because of the following reason:  the limitation “pumping the fluid to the surgical by a pump” should be amended to “pumping the fluid to the surgical site by a pump”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15, 18, 35 and all claims depending therefrom (if applicable), are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “maintaining…the first flow rate at a first level for a predetermined period of time after the surgical resection has ended” is unclear. Specifically, it is not clear what is meant by “maintaining…the first flow rate at a first level.” The meaning of the term “first level” in this context is unclear (it is understood that a flow rate is, per se, also a level, e.g., a level of flow). Additionally, claim 1, upon which claim 3 depends, recites that performing the surgical resection “changes the first flow rate.” Thus, it is not clear how the step of “maintaining…the first flow rate at a first level for a predetermined period of time after the surgical resection has ended” could occur, since the surgical resection necessarily requires changing the first flow rate. Thus, it is not clear how the first flow rate can be both maintained and changed at the same time. 
Regarding claim 15, the limitation “supplying fluid to the surgical site further comprises at least one selected from the group consisting of: supplying the fluid by gravity feed; supplying the fluid without the use of an inflow pump; pumping the fluid to the surgical by a pump; pumping the fluid to the surgical site by a centrifugal pump; pumping the fluid to the surgical site by a peristaltic pump; and combinations thereof” is unclear. Specifically, the limitation “and combinations thereof” renders the claim unclear because it is not known how the different steps within the group could occur in combination; for instance, it is not known how supplying fluid could occur with the combination of supplying fluid without the use of a pump, and with the use of a pump. 
Regarding claim 18, the scope of the limitation “a resection set point” is not clear. The term “resection set point” does not appear to be known to one of ordinary skill in the art.
Regarding claim 35, the meaning of the limitations “alternating combinations thereof” is not clear. It is not known whether this limitation means that the system alternates between increasing the flow rate and decreasing the flow rate, or alternates between combinations of both increasing and decreasing the flow rate.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 13, 15, 16, 18, 20, 21, 23-25, 31-33, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beiser et al (U.S. Pat. 5,630,798, hereinafter “Beiser”).
Regarding claim 1, Beiser discloses a method (such as performing an endoscopic surgical procedure using an endoscope 8 and a blade tool 15; see col. 3, line 66 to col. 4, line 3) comprising: 
supplying fluid to a surgical site 10 (Fig. 1) inside a patient's body (i.e., from a first container 1 through tubing 2 into an endoscope 8; see Fig. 1); 
drawing fluid from the surgical site through a first instrument 15 (Fig. 1) by a first pump 18 (Fig. 2) at a first flow rate (i.e., the outflow rate of the fluid; see also col. 9, line 62 to col. 10, line 11 in which the surgeon may desire to supply and draw fluid to and from the surgical site during inspection of the surgical site and before performing a surgical resection); 
performing a surgical resection within the surgical site using the first instrument so as to change the first flow rate (see col. 7, lines 48-53 disclosing that the instrument 15 is operated to perform the resection at a certain motor speed, and based on the motor speed, a control unit 21 selects the desired suction pump motor speed and thus flow rate through the instrument 15); and 
adjusting, by a fluid management system, the first flow rate responsive to expected visibility within the surgical site (see col. 7, lines 48-54, disclosing that the control unit 21 for controlling the suction pump 18 generates output signals to a suction pump controller 70 based on the type and speed of the instrument 15; these characteristics of the blade and speed of the instrument are factors that would expectedly affect visibility of the surgical site since operating the tool at a higher speed or a larger tool would expectedly generate more blood or debris and negatively impact the visibility).
Regarding claim 2, Beiser discloses further adjusting, by the fluid management system, without measuring actual visibility within the surgical site (i.e., Beiser is silent on measuring actual visibility meaning an indication of debris, blood, dissociated tissue, and/or gas bubbles in the surgical site (consistent with Applicant’s disclosure of the term “actual visibility”); thus it is understood that the adjustment occurs absent this measurement).
Regarding claim 4, Beiser discloses that modulating the first flow rate further comprises increasing the first flow rate when the expected visibility is low (for instance when the tool motor is turned on, expected visibility decreases as the tool is used and debris, blood, dissociated tissue or gas bubbles are generated, and the suction pump motor is turned on accordingly; see para 7, lines 54-59) or reducing the flow rate when expected visibility is high (when the instrument motor is turned off, visibility would expectedly be high, and the suction pump is turned off or run at a low speed accordingly; see col. 7, lines 54-59).
Regarding claim 5, Beiser discloses that modulating the first flow rate further comprises reducing the first flow rate to zero responsive to the expected visibility (i.e., the suction pump may be turned off when the instrument motor is turned off, the latter resulting in a high expected visibility as the instrument 15 is not generating debris, blood, dissociated tissue, gas bubbles, etc.). 
Regarding claim 7, Beiser disclose that the first instrument is the only instrument providing outflow from the surgical site during the drawing, performing, and adjusting (as illustrated in Fig. 1, no other instruments are present that provide outflow of fluid from the surgical site other than the instrument 15).
Regarding claim 13, Beiser discloses that performing the surgical resection further comprises operating the first instrument in the form of a mechanical resection device that draws tissue and fluid through the first instrument when resecting (see col. 7, lines 29-46 describing the resection tool as having a surgical blade and a conduit, understood to resect and draw tissue therethrough).
Regarding claim 15, Beiser discloses that supplying fluid to the surgical site further comprises pumping the fluid to the surgical site by a pump 4 (Fig. 4).
Regarding claim 16, Beiser discloses that the surgical site may be a knee, shoulder, ankle or wrist (see col. 10, lines 15-20 illustrating the various surgical sites including ankle, knee, shoulder or wrist).
Regarding claim 18, Beiser discloses a system comprising: 
a source of fluid 1 (Figs. 1-2) configured to provide fluid to a surgical site 10 (Fig. 1) inside a patient's body; 
a first instrument 15 (Fig. 1) fluidly coupled to the surgical site, the first instrument defines a first flow channel out which fluids flow from the surgical site (via tubing 14/16 to a waste container 19); 
a first pump system (i.e. a suction pump controller 70 that controls a suction outflow pump 18; see Fig. 2), a pump 18 of the first pump system fluidly coupled to the first flow channel of the first instrument (i.e., via tubing 14/16); and 
a fluid management system 5 (Fig. 1) communicatively coupled to the first pump system, the fluid management system having a controller 70 (Fig. 2) configured to: 
draw fluid from the surgical site through the first instrument 15 by the first pump system 18 at a first flow rate, the first flow rate during the drawing responsive to expected visibility within the surgical site (see col. 7, lines 48-54, disclosing that the control unit 21 for controlling the suction pump 18 generates output signals to a suction pump controller 70 based on the type and speed of the instrument 15; these characteristics of the blade and speed of the instrument are factors that would expectedly affect visibility of the surgical site since operating the tool at a higher speed or a larger tool would expectedly generate more blood or debris and negatively impact the visibility); and 
then control the first flow rate during periods of time when the first instrument performs surgical resection (i.e., the controller 70 controls the pump system 18 when the instrument motor is turned on and operating; see col. 7, lines 56-59), the control responsive to a resection set point (the set point is being interpreted according to Examiner’s best understanding to mean a particular device or motor speed of the surgical resection instrument; as described above, the suction pump 18 is controlled based on the instrument type and instrument motor speed); and 
adjust, after the surgical resection, the first flow rate responsive to the expected visibility within the surgical site (see col. 7, lines 48-53 disclosing that the instrument 15 is operated to perform the resection at a certain motor speed, and based on the motor speed, a control unit 21 selects the desired suction pump motor speed and thus flow rate through the instrument 15).
Regarding claim 20, Beiser discloses that modulating the first flow rate further comprises increasing the first flow rate when the expected visibility is low (for instance when the tool motor is turned on, expected visibility decreases as the tool is used and debris, blood, dissociated tissue or gas bubbles are generated, and the suction pump motor is turned on accordingly; see para 7, lines 54-59) or reducing the flow rate when expected visibility is high (when the instrument motor is turned off, visibility would expectedly be high, and the suction pump is turned off or run at a low speed accordingly; see col. 7, lines 54-59).
Regarding claim 21, Beiser discloses that modulating the first flow rate further comprises reducing the first flow rate to zero responsive to the expected visibility (i.e., the suction pump may be turned off when the instrument motor is turned off, the latter resulting in a high expected visibility as the instrument 15 is not generating debris, blood, dissociated tissue, gas bubbles, etc.). 
Regarding claim 23, Beiser disclose that the first instrument is the only instrument providing outflow from the surgical site during the drawing, performing, and adjusting (as illustrated in Fig. 1, no other instruments are present that provide outflow of fluid from the surgical site other than the instrument 15).
Regarding claim 24, Beiser discloses that the source of fluid 1 further comprises fluid in a gravity feed configuration without a pump (i.e., the source of fluid 1 itself is merely a container and does not contain a pump; a pump is only shown to be present within system 5 which is separate from the source of fluid 1), and wherein when the controller adjusts, the controller configured to adjust fluid flow through the surgical site without directly controlling fluid inflow to the surgical site (i.e., as described above, the controller can control fluid outflow separately from fluid inflow by controlling outflow based upon the surgical instrument type or motor speed).
Regarding claim 25, Beiser discloses that the first instrument is a resection device in the form of a shaver (see Fig. 10 illustrating a blade 15a as part of a shaver device).
Regarding claim 31, Beiser discloses that the source of fluid further comprises one or more saline bags (col. 3, lines 35-37).
Regarding claim 32, Beiser discloses that the surgical site is at least one selected from the group consisting of: a knee; a shoulder; a hip; an ankle; and a wrist (see col. 10, lines 15-20 illustrating the various surgical sites including ankle, knee, shoulder or wrist).
Regarding claim 33, Beiser discloses a flow management system  5 (Fig. 1) comprising: 
a controller 70 (Fig. 2); 
a first pump system (i.e. a suction pump controller 70 that controls a suction outflow pump 18; see Fig. 2) communicatively coupled to the controller; 
the controller configured to: 
draw fluid from the surgical site through a first instrument by the first pump system at a first flow rate (i.e., the outflow fluid rate), the first flow rate during the drawing responsive to expected visibility within the surgical site (see col. 7, lines 48-54, disclosing that the control unit 21 for controlling the suction pump 18 generates output signals to a suction pump controller 70 based on the type and speed of the instrument 15; these characteristics of the blade and speed of the instrument are factors that would expectedly affect visibility of the surgical site since operating the tool at a higher speed or a larger tool would expectedly generate more blood or debris and negatively impact the visibility); and 
then control the first flow rate during periods of time when the first instrument performs surgical resection (i.e., the controller 70 controls the pump system 18 when the instrument motor is turned on and operating; see col. 7, lines 56-59), the control responsive to a resection set point (the set point is being interpreted according to Examiner’s best understanding to mean a particular device or motor speed of the surgical resection instrument; as described above, the suction pump 18 is controlled based on the instrument type and instrument motor speed); and 
adjust, after the surgical resection, the first flow rate responsive to the expected visibility within the surgical site (see col. 7, lines 48-53 disclosing that the instrument 15 is operated to perform the resection at a certain motor speed, and based on the motor speed, a control unit 21 selects the desired suction pump motor speed and thus flow rate through the instrument 15).
Regarding claim 35, Beiser discloses that modulating the first flow rate further comprises increasing the first flow rate when the expected visibility is low (for instance when the tool motor is turned on, expected visibility decreases as the tool is used and debris, blood, dissociated tissue or gas bubbles are generated, and the suction pump motor is turned on accordingly; see para 7, lines 54-59) or reducing the flow rate when expected visibility is high (when the instrument motor is turned off, visibility would expectedly be high, and the suction pump is turned off or run at a low speed accordingly; see col. 7, lines 54-59).
Regarding claim 36, Beiser discloses that modulating the first flow rate further comprises reducing the first flow rate to zero responsive to the expected visibility (i.e., the suction pump may be turned off when the instrument motor is turned off, the latter resulting in a high expected visibility as the instrument 15 is not generating debris, blood, dissociated tissue, gas bubbles, etc.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 14, 17, 19 and 34 is rejected under 35 U.S.C. 103 as being unpatentable over Beiser et al (U.S. Pat. 5,630,798) in view of Mollstam et al (U.S. Pub. 2007/0243054 A1, hereinafter “Mollstam”).
Regarding claims 3, 19 and 34, Beiser discloses modulating, by the fluid management system, the first flow rate responsive to the expected visibility within the surgical site (as disclosed above, the outflow rate of fluid is controlled based on the speed of the instrument motor or the blade type, but does not appear to disclose maintaining, by the fluid management system, the first flow rate at a first level for a predetermined period of time after the surgical resection has ended.
Mollstam discloses a method of performing a surgical endoscopic procedure including providing inflow fluid flow and outflow fluid flow, and discloses that after a surgical resection occurs, it may be desired to increase the pressure to stop bleeding (para [0006]). However, simultaneous outflow of fluid may cause undesirable pressure drops in the body cavity (para [0006]).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Beiser in order to maintain the first fluid flow rate at a predetermined period of time after the surgical resection has ended, as taught in Mollstam, in order to ensure that undesirable changes outflow of fluid do not cause an undesirable pressure drop in the body cavity.
Regarding claim 14, Beiser does not appear to disclose that the drawing further comprises drawing fluid from the surgical site through the first instrument by a first peristaltic pump.
However, in Mollstam, outflow of fluid is provided by an outflow pump in the form of a peristaltic roller type pump (see Fig. 9 at element 3a and para [0015]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Beiser, in order to provide a peristaltic roller type pump, as such pumps were conventional at the time of the invention for providing pressure necessary for fluid outflow in resection/endoscopic procedure, and thus would lead to a reasonable expectation of success in providing sufficient outflow of fluid during the procedure.
Regarding claim 17, it is noted that Beiser does not appear to disclose measuring actual visibility within the surgical site, and wherein adjusting further comprises adjusting the first flow rate responsive to actual visibility.
Mollstam discloses a method (such as performing an endoscopic surgical procedure; para [0003]) comprising: 
supplying fluid to a surgical site inside a patient's body (i.e., from a first container 10 through tubing 16 into an arthroscopic device 14); 
drawing fluid from the surgical site through a first instrument 15 (Fig. 9) by a first pump 3 (Fig. 9) at a first flow rate (i.e., the outflow rate of the fluid); and 
adjusting, by a fluid management system, the first flow rate responsive to actual visibility within the surgical site (see paras [0058] and [0059] disclosing that the outflow fluid is exposed to an optical sensor 21 to identify blood cells or hemoglobin in the fluid, which provides an electrical signal to a control unit 24 to indicate the amount of such material being withdrawn from the operating site; manual or automatic control increases flow level at constant pressure to improve visibility based on the signal delivered from the optical sensor 21; the sensing of blood cells or hemoglobin is used as a proxy for the actual visibility of the site based on Applicant’s proffered definition of “actual visibility”).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Beiser, in order to measure actual visibility within the surgical site, and wherein adjusting further comprises adjusting the first flow rate responsive to actual visibility, as taught in Mollstam, in order to reduce repeated obstructions of actual visibility that can be disturbing for the surgeon (see Mollstam at para [0006] and [0011]-[0013]). 

Claims 6, 22 and 37 are is rejected under 35 U.S.C. 103 as being unpatentable over Beiser et al (U.S. Pat. 5,630,798).
Regarding claims 6, 22 and 37, Beiser does not appear to disclose adjusting the first flow rate further comprises pulsing the first flow rate.
 However, based on the teaching in Beiser that the first flow rate depends on the blade selected and the speed of the instrument motor, a skilled artisan would recognize that desirability of pulsing the instrument tool depending on the desired procedure (such as turning on the instrument motor for a period of time to perform the resection, turning off the instrument motor to inspect the surgical area, and then turning the instrument motor back on to continue resection) which would naturally lead to pulsing of the first flow rate. 
Accordingly, it would have been obvious at the time of the invention to modify the method to pulse the first flow rate (i.e., the outflow rate of fluid), depending in the desired cutting procedure to be performed, for instance, intermittently inspecting the surgical site in between resection steps.

Claim 8-11, 26-29, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Beiser et al (U.S. Pat. 5,630,798) in view of Rafelson (U.S. Pat. 4,662,871, hereinafter “Rafelson”), further in view of Fujisaki (U.S. Pub. 2017/0112975 A1, a continuation of PCT/JP2015/068284, hereinafter “Fujisaki”).
Regarding claim 8, 26 and 38, it is noted that Beiser does not disclose, prior to performing the surgical resection, drawing fluid from the surgical site through a second instrument by a second pump (of a second pump system) at a second flow rate, the drawing through the first and second instrument results in a total flow rate being the sum of the first and second flow rates, wherein the total flow rate is adjusted by the flow management system responsive to the expected visibility. 
Further, regarding claim 26, Beiser does not disclose the second instrument in communication with a second flow channel out which fluids flow from the surgical site.
Further, regarding claim 27, Beiser does not disclose that the second instrument is chosen from the group recited in the claim.
Rafelson discloses a surgical system for providing multiple suctioning capabilities during a medical procedure, and a method in which fluid is drawn from the surgical site through two instruments, i.e., a first instrument 28 (suction catheter) and a second instrument 9 (an endoscope having a working channel through which fluid is withdrawn) via two individual flow channels. 
Further, Fujisaki discloses two instruments that are provided to provide fluid outflow from a surgical site, in which each instrument is connected to a respective pump via a respective channel, to result in a first pump drawing fluid through the first instrument and the second pump drawing fluid through the second instrument (see instruments 23, 33 being fluidly connected to first and second pumps 21, 31 respectively). The two pumps allow fluid to be drawn through each instrument at different flow rates (see, e.g., para [0049]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Beiser, in order to draw fluid from the surgical site through a second instrument, as taught in Rafelson, since providing dual suction sources would have been expectedly more convenient than a single suction source (see Beiser at col. 2, lines 67-68). Further, to modify this system so as to provide a second pump drawing fluid from the second instrument at the second flow rate to result in a total flow rate being the sum of the first and second flow rates, wherein the total flow rate is adjusted by the flow management system responsive to the expected visibility, would have been obvious based on the teaching in Fujisaki of two pumps being provided to two medical devices in order to individually control the suction levels from each instrument (see, Fujisaki at para [0063]) yet achieve a desirably high total rate of suction (see Fujisaki at para [0066]).
Regarding claims 9 and 28, Beiser discloses changing the first flow rate (as described repeatedly above), but Beiser, in view of Rafelson and Fujisaki does not appear to disclose modulating the second flow rate (through the second channel, as per claim 28) responsive to the expected visibility within the surgical site.
However, in light of Beiser teaching that it was desirable to modulate the flow rate of outflow fluid responsive to the expected visibility within the surgical site, as described above, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Beiser, in view of Rafelson and Fujisaki, in order to modulate the second rate of outflow of fluid in addition to the first rate of outflow, in order to improve visibility in the surgical site irrespective of whether the first or the second instrument is used.
Regarding claims 10 and 39, Beiser in view of Rafelson and Fujisaki does not appear to disclose modulating the second flow rate further comprises decreasing the second flow rate (in the second channel, as per claim 39) to zero responsive to the expected visibility.
However, in light of Beiser disclosing modulating the first flow rate to zero responsive to the expected visibility (i.e., the suction pump may be turned off when the instrument motor is turned off, the latter resulting in a high expected visibility as the instrument 15 is not generating debris, blood, dissociated tissue, gas bubbles, etc.), as described above, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Beiser, in view of Rafelson and Fujisaki, in order to modulate the second rate of outflow of fluid according to the same functionality, in order to improve visibility in the surgical site irrespective of whether the first or the second instrument is used.
Regarding claims 11, 29 and 40, Beiser discloses increasing the first flow rate (as described above), but does not appear to disclose that the adjusting further comprises increasing the expected visibility within the surgical site by temporarily increasing the second flow rate (through the second channel, as per claim 29); and then reducing the second flow rate.
However, in light of Beiser disclosing increasing the first flow rate to increase visibility, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Beiser, in view of Rafelson and Fujisaki, in order to modulate the second rate of outflow of fluid according to the same functionality, in order to improve visibility in the surgical site irrespective of whether the first or the second instrument is used. 
Further, in light of Beiser disclosing reducing the first flow rate when visibility is high, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Beiser, in view of Rafelson and Fujisaki, in order to modulate the second rate of outflow of fluid according to the same functionality, in order to maintain visibility in the surgical site irrespective of whether the first or the second instrument is used.

Claim 12, 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Beiser et al (U.S. Pat. 5,630,798) in view of Rafelson (U.S. Pat. 4,662,871), further in view of Fujisaki (U.S. Pub. 2017/0112975 A1), further in view of Hogard et al (U.S. Pat. 8,992,463 B2, hereinafter “Hogard”).
Regarding claims 12, 30 and 41, it is noted that Beiser in view of Rafelson and Fujisaki discloses modulating the second flow rate responsive to the expected visibility within the surgical site (as described above with respect to claims 9 and 10), but does not appear to disclose detecting that the first instrument has been removed from operational relationship to the surgical site and reducing the first flow rate to zero responsive to detecting that the first instrument has been removed. 
Further, regarding claim 41, Beiser, in view of Rafelson and Fujisaki does not appear to disclose an input port coupled to the controller; and wherein the controller configured to receive an indication that the first instrument has been removed from operational relationship to the surgical site, the receipt by way of the input port.
Hogard discloses a method of operating a surgical instrument and discloses a detection system for detecting that the instrument has been removed from operational relationship to a surgical site and reducing flow rate to zero when the detection has occurred (see col. 5, lines 58-61 disclosing an access disconnection sensor that detects when an arterial or venous needle has been removed inadvertently from a patient during treatment, and col. 40, lines 5-12 disclosing that when the disconnection is sensed, a blood pump 48 is shut down). Further, Hogard discloses an input port (e.g., electrode 354) coupled to a controller 10a (Fig. 46) that receives the indication from the access disconnection sensor that the instrument has been removed (i.e., when the disconnection is sensed, the blood pump 48 is shut down and is understood to occur via controller 10). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Beiser in view of Rafelson and Fujisaki, in order to detect that the first instrument has been removed from operational relationship to the surgical site and reducing the first flow rate to zero responsive to detecting that the first instrument has been removed, and to provide an input port coupled to the controller wherein the controller configured to receive an indication that the first instrument has been removed from operational relationship to the surgical site, the receipt by way of the input port, as taught in Hogard, in order to shut down the system upon accidental dislodgement, in order to preserve power or longevity of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/21/2021